Dismiss and Opinion Filed July 31, 2014




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-00701-CV

                   BILLY GREER & ALL OTHER OCCUPANTS, Appellant
                                       V.
                      DEUTSCHE BANK NATIONAL TRUST, Appellee

                         On Appeal from the County Court at Law No. 4
                                     Dallas County, Texas
                             Trial Court Cause No. CC-14-02323-D

                              MEMORANDUM OPINION
                              Before Justices Lang, Myers, and Brown
                                     Opinion by Justice Myers
          On July 7, 2014, the Dallas County Clerk informed the Court that appellant had not paid

or made arrangements to pay for the clerk’s record. That same day, we sent appellant a letter

telling him of the Dallas County Clerk’s notice. In the letter, we directed appellant to provide us,

within ten days, with written verification that he had paid or made arrangements to pay for the

clerk’s record or written documentation that he had been found to be entitled to proceed without

payment of costs. We cautioned appellant that his appeal might be dismissed for want of

prosecution if he failed to provide us with the required documentation within the time specified.

To date, appellant has not provided the Court with the required documentation regarding the

status of the clerk’s record nor has he otherwise corresponded with the Court regarding his

appeal.
       Accordingly, we DISMISS this appeal for want of prosecution. See TEX. R. APP. P.

37.3(b), 42.3(b), (c)




                                               /Lana Myers/
                                               LANA MYERS
140701F.P05                                    JUSTICE




                                         –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

BILLY GREER & ALL OTHER                               On Appeal from the County Court at Law
OCCUPANTS, Appellant                                  No. 4, Dallas County, Texas
                                                      Trial Court Cause No. CC-14-02323-D.
No. 05-14-00701-CV         V.                         Opinion delivered by Justice Myers,
                                                      Justices Lang and Brown participating.
DEUTSCHE BANK NATIONAL TRUST,
Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee DEUTSCHE BANK NATIONAL TRUST recover its
costs of this appeal, if any, from appellant BILLY GREER & ALL OTHER OCCUPANTS.


Judgment entered this 31st day of July, 2014.




                                                –3–